Harris, Justice.
By the summons, the defendant was apprised that the complaint would be filed in the office of the clerk of the city of New-York. The third rule of the court requires all papers to be filed in the county specified in the complaint as the place of trial. The defendant, therefore, was distinctly informed, when served with the summons, that the plaintiff intended to locate the place of trial in the city of New-York. It is true, that the plaintiff is required by the 142d section of the Code to specify, in his complaint, the name of the county in which he desires the trial to be had. In this respect the complaint is defective. No county is named. But, as I understand the mandate contained in the 176th section of the Code, I am required to disregard this defect, if I see that it has not affected the substantial rights of the defendant. I should, therefore, be inclined to allow the complaint to be amended, as was done in Merrill agt. Grinnell, (10 How. 31,) but for the fact, that the motion should have been made in the city of New-York, For the reasons already stated, I think New-York was sufficiently indicated as the place of trial to require the defendant to make his motion there. -
The motion must, therefore, be denied, but without costs.